Exhibit 10.15 North Central Bancshares, Inc. 2006 Incentive Award Plan




North Central Bancshares, Inc.
2006 Incentive Award Plan


THIS PLAN is effective the 26th day of May, 2006, by North Central Bancshares,
Inc. (the “Company”), the holding company for First Federal Savings Bank of Iowa
(the “Bank”), located in Fort Dodge, IA.


Article 1


Purpose


Section 1.1 General Purpose of the Plan. The purpose of the Plan is to promote
the growth and profitability of the Company and Bank by providing eligible key
officers with an incentive award opportunity to achieve corporate objectives and
by attracting and retaining individuals of outstanding competence by aligning
their interests with the interests of the Company in obtaining superior
financial results. The incentive award will provide a payment based upon
attainment of specified goals and objectives.
 
Article 2


Definitions


The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:
 


Section 2.1 
Base Salary  means the average base salary that the Officer was paid during the
twelve month calendar year from January through December of each year.
   
Section 2.2 
Bank means First Federal Savings Bank of Iowa and any successor thereto.
   
Section 2.3 
Beneficiary means the Person designated by an Eligible Officer to receive a
benefit payable under this Plan following the Eligible Officer’s death.
   
Section 2.4 
Board means the Board of Directors of the Company or Bank.
   
Section 2.5 
Change in Control means any of the following events:

 
(a) consummation by North Central Bancshares, Inc. of a transaction that would
result in the reorganization, merger or consolidation of North Central
Bancshares, Inc. with one or more other persons, other than a transaction
following which:



 
(i) at least 51% of the equity ownership interests of the entity
 
resulting from such transaction are beneficially owned (within the
 
meaning of Rule 13d-3 promulgated under the Exchange Act) in
 
substantially the same relative proportions by persons who,
 
immediately prior to such transaction, beneficially owned (within
 
the meaning of Rule 13d-3 promulgated under the Exchange Act)
 
at least 51% of the outstanding equity ownership interests in North
 
Central Bancshares, Inc.; and




--------------------------------------------------------------------------------


 

 
(ii) at least 51% of the securities entitled to vote generally in the  
election of directors of the entity resulting from such transaction  
are beneficially owned (within the meaning of Rule 13d- 3
promulgated under the Exchange Act) in substantially the same  
relative proportions by persons who, immediately prior to such  
transaction, beneficially owned (within the meaning of Rule 13d-3  
promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of North  
Central Bancshares, Inc.;



(b) the acquisition of all or substantially all of the assets of North Central
Bancshares, Inc. or beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the outstanding securities
of North Central Bancshares, Inc. entitled to vote generally in the election of
directors by any person or by any persons acting in concert, or approval by the
stockholders of North Central Bancshares, Inc. of any transaction which would
result in such an acquisition;


(c) a complete liquidation or dissolution of North Central Bancshares, Inc., or
approval by the stockholders of North Central Bancshares, Inc. of a plan for
such liquidation or dissolution;


(d) the occurrence of any event if, immediately following such event, at least
50% of the members of the Board of Directors of North Central Bancshares, Inc.
do not belong to any of the following groups:


(i) individuals who were members of the Board of Directors of  
North Central Bancshares, Inc. on the effective date of this Plan; or


(ii) individuals who first became members of the Board of
Directors of North Central Bancshares, Inc. after the effective date  
of this Plan either:
 
                                    (A) upon election to serve as a member of
the Board of   
Directors of North Central Bancshares, Inc. by affirmative vote
of three-quarters of the members of such Board, or of a   
nominating committee thereof, in office at the time of such  
first election; or


                                                (B) upon election by the
stockholders of North Central    
Bancshares, Inc. to serve as a member of the Board of North   
Central Bancshares, Inc., but only if nominated for election by  
affirmative vote of three-quarters of the members of the Board   
of Directors of North Central Bancshares, Inc., or of a   
nominating committee thereof, in office at the time of such   
first nomination; provided, however, that such individual's  
election or nomination did not result from an actual or   
threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or  
other actual or threatened solicitation of proxies or consents  
(within the meaning of Rule 14a-11 of Regulation 14A   
promulgated under the Exchange Act) other than by or on  
behalf of the Board of North Central Bancshares, Inc.; or


(e) any event which would be described in section 2.5(a), (b), (c) or (d) if the
term "Bank" were substituted for the term "North Central Bancshares, Inc."
therein.


In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of North Central Bancshares,
Inc., the Bank, or a subsidiary of either of them, by North Central Bancshares,
Inc., the Bank, or a subsidiary of either of them, or by any employee benefit
plan maintained by any of them. For purposes of this section 2.5, the term
"person" shall have the meaning assigned to it under sections 13(d)(3) or
14(d)(2) of the Exchange Act.
 
Section 2.6  Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).


Section 2.7  Company means North Central Bancshares, Inc., a corporation
organized and existing under the laws of the State of Iowa, and any successor
thereto, the Bank and any successor thereto, and with the prior approval of the
Board, any other savings bank, savings and loan association, bank, corporation,
financial institution or other business organization or institution.


Section 2.8  Disability means a condition of incapacity, mental or physical, for
the performance of services which the Committee determines, on the basis of
competent medical evidence, is likely to be permanent, to continue for an
indefinite period of at least one hundred eighty (180) days, or to result in
death.


Section 2.14 Effective Date means May 26, 2006.


Section 2.15 Incentive Award Unit means a hypothetical unit, the value of which
is equivalent to 1/10th of 1% of budgeted net income for that year or as
otherwise determined by the Board of Directors. The value of units awarded in
subsequent years will be adjusted to reflect the formula detailed above or as
determined by the Board of Directors.


Section 2.16  Eligible Officers means any employee of the Company or Bank whom
the Board may determine to be a key officer.


Section 2.17  Plan means the North Central Bancshares, Inc. 2006 Incentive Award
Plan, as amended from time to time.


Section 2.18   Plan Year means the calendar year. The “Initial Plan Year” is
defined as the calendar year ended December 31, 2006.


Section 2.19  Termination of Employment means the Eligible Officer ceasing to be
employed by the Company for any reason whatsoever, voluntary or involuntary,
other than by reason of an approved leave of absence.


Section 2.20  Termination for Cause means for an Eligible Officer who is an
officer or employee of a bank or savings institution regulated by the Office of
Thrift Supervision, termination of employment for personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease and desist order, or for any reason constituting cause for
termination under any written employment agreement between the Employer and such
Eligible Employee, in each case as measured against standards generally
prevailing at the relevant time in the savings and community banking industry.



--------------------------------------------------------------------------------






 
Article 3
 
Administration


Section 3.1  Committee.


(a) Subject to section 3.1(b), the Plan shall be administered by the members of
the Compensation Committee of North Central Bancshares, Inc. or First Federal
Savings Bank of Iowa who are Disinterested Board Members. If the Committee
consists of fewer than two Disinterested Board Members, then the Board shall
appoint to the Committee such additional Disinterested Board Members as shall be
necessary to provide for a Committee consisting of at least two Disinterested
Board Members.


(b) The Board may, in its discretion, take any action and exercise any power,
privilege or discretion conferred on the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee.


(c) No member of the Committee on the Board shall participate in any action
taken by such body under the Plan if he or she is personally affected thereby,
unless all members of the Committee or Board, as applicable, are similarly
affected.


Section 3.2 Committee Action.


The Committee shall hold such meetings, and may make such administrative rules
and regulations, as it may deem proper. A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee. All actions of the Committee shall be final and conclusive and shall
be binding upon the Company and all other interested parties. Any Person dealing
with the Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by the Secretary of the
Committee and one member of the Committee, by two members of the Committee or by
a representative of the Committee authorized to sign the same in its behalf.


Section 3.3 Committee Responsibilities.


Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:


(a) to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan and the
terms and conditions thereof;


(b)  to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and


(d) to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.


All decisions, determinations and other actions of the Committee made or taken
in accordance with the terms of the Plan shall be final and conclusive and
binding upon all parties having an interest therein.


 
Article 4
 
Incentive


Section 4.1  Incentive Award. 


For each position there will be a number of units that can be earned each year
assuming the Award Objectives are accomplished as described in this section:



   
 
Incentive 
Tier
Threshold
Target
Number of Units
Above-Target
Maximum
1
3
6
9
12
2
2
4
6
8
3
2
3
4
6
4
2
3
4
6

 
Section 4.2  Award Objectives.


The Incentive Award for each position is based upon company and/or individual
objectives, or as otherwise determined by the Board of Directors.
 

 
 
Incentive Tier
 
Company
 
Individual
1
100%
-
2
75%
25%
3
50%
50%
4
25%
75%



Each of the two objectives will be based upon one or more goals, and will
consist of threshold, target, above-target and maximum levels. The specific
goals are determined annually, are separate from this document, and are subject
to change by action of the Committee or Board of Directors.



--------------------------------------------------------------------------------




 
Article 5
 
Settlement of Award Units
 
Section 5.1  Settlement of Award Units.
 
Unless otherwise provided in the applicable Incentive Unit Award agreement, all
Incentive Award Units shall be settled in accordance with the following: Payment
for Units shall be based on the most recent Annual Budget adopted by the Board
of Directors for the current Fiscal Year and shall be paid in a lump sum within
two and one-half (2½) months following the end of the Fiscal Year in accordance
with Article 4.
 
Notwithstanding the foregoing, upon a Change in Control of the Company, payment
for all unpaid Incentive Award Units shall be paid in a single lump sum no later
than the date of closing of the applicable Change in Control, and shall include
amounts that would have been due based on attainment of Budgeted goals if the
Change in Control occurs before the end of the current Fiscal Year.
 
 
Article 6
 
Beneficiaries
 
Section 6.1  Beneficiary Designations.


The Officer shall designate a beneficiary by filing a written designation with
the Company. The Officer may revoke or modify the designation at any time by
filing a new designation. However, designations will only be effective if signed
by the Officer and accepted by the Company during the Officer's lifetime. The
Officer's beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Officer, or if the Officer names a spouse as
beneficiary and the marriage is subsequently dissolved. In the case of a
divorce, the Officer shall file a written change of beneficiary within 30 days
of the event. If the Officer dies without a valid beneficiary designation, all
payments shall be made to the Officer's estate.
 
Article 7


Claims and Review Procedures


Section 7.1  Claims Procedure.


The Company shall notify any person or entity that makes a claim against the
Agreement (the “Claimant”) in writing, within ninety (90) days of Claimant’s
written application for benefits, of his or her eligibility or noneligibility
for benefits under the Agreement. If the Company determines that the Claimant is
not eligible for benefits or full benefits, the notice shall set forth (1) the
specific reasons for such denial, (2) a specific reference to the provisions of
the Agreement on which the denial is based, (3) a description of any additional
information or material necessary for the Claimant to perfect his or her claim
and a description of why it is needed, and (4) an explanation of the Agreement's
claims review procedure and other appropriate information as to the steps to be
taken if the Claimant wishes to have the claim reviewed. If the Company
determines that there are special circumstances requiring additional time to
make a decision, the Company shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety (90) days.


Section 7.2  Review Procedure.


If the Claimant is determined by the Company not to be eligible for benefits, or
if the Claimant believes that he or she is entitled to greater or different
benefits, the Claimant shall have the opportunity to have such claim reviewed by
the Company by filing a petition for review with the Company within sixty (60)
days after receipt of the notice issued by the Company. Said petition shall
state the specific reasons which the Claimant believes entitle him or her to
benefits or to greater or different benefits. Within sixty (60) days after
receipt by the Company of the petition, the Company shall afford the Claimant
(and counsel, if any) an opportunity to present his or her position to the
Company verbally or in writing, and the Claimant (or counsel) shall have the
right to review the pertinent documents. The Company shall notify the Claimant
of its decision in writing within the sixty-day period, stating specifically the
basis of its decision, written in a manner calculated to be understood by the
Claimant and the specific provisions of the Agreement on which the decision is
based. If, because of the need for a hearing, the sixty-day period is not
sufficient, the decision may be deferred for up to another sixty (60) days at
the election of the Company, but notice of this deferral shall be given to the
Claimant.




Article 8


Amendments and Termination


The Company may amend or terminate this Agreement at any time if, pursuant to
legislative, judicial or regulatory action, continuation of the Agreement would
(i) cause benefits to be taxable to the Officer prior to actual receipt, or (ii)
result in significant financial penalties or other significantly detrimental
ramifications to the Company (other than the financial impact of paying the
benefits).


Article 9


Miscellaneous


 Section 9.1   Binding Effect. 


This Agreement shall bind Eligible Officers, and the Company, and their
beneficiaries, survivors, executors, successors, administrators and transferees.


Section 9.2  No Right to Continued Employment.


Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or the Committee with respect to the Plan shall be held or
construed to confer upon any Eligible Officer any right to a continuation of his
or her position as an employee of the Company. The Employers reserve the right
to dismiss any Eligible Officer or otherwise deal with any Eligible Officer to
the same extent as though the Plan had not been adopted
 
Section 9.3  Non-Transferability.


Benefits under this Agreement cannot be sold, transferred, assigned, pledged,
attached or encumbered in any manner.
 
Section 9.4  Tax Withholding.


The Company shall withhold any taxes that are required to be withheld from the
benefits provided under this Agreement.


Section 9.5  Applicable Law.


The Agreement and all rights hereunder shall be governed by the laws of the
State of Iowa, except to the extent preempted by the laws of the United States
of America.





--------------------------------------------------------------------------------




Section 9.6  Unfunded Arrangement.


The Officer and beneficiary are general unsecured creditors of the Company for
the payment of benefits under this Agreement. The benefits represent the mere
promise by the Company to pay such benefits. The rights to benefits are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors.


Section 9.7  Entire Agreement.


This Agreement constitutes the entire agreement between the Company and the
Eligible Officer as to the subject matter hereof. No rights are granted to the
Eligible Officer by virtue of this Agreement other than those specifically set
forth herein.


Section 9.8  Designated Fiduciary.


The Company shall be the named fiduciary and plan administrator under the
Agreement. The named fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the Plan including the employment
of advisors and the delegation of ministerial duties to qualified individuals.


IN WITNESS WHEREOF, a duly authorized Company officer has signed this Plan.


COMPANY:


North Central Bancshares, Inc.


By ___________________________________


Title _________________________________





--------------------------------------------------------------------------------


 